Irvin, J.
This is a proceeding instituted by the plaintiffs in error under the provisions of the statute of Wisconsin, page 168, and section one, to recover, among other things, money paid by plaintiffs to persons who worked on the said schooner Dolphin in repairing it.
The law above referred to reads thus: “That every boat or vessel used in navigating the waters of this Territory shall be liable:
*5651st. For all debts contracted by the master, owner, agent or consignee thereof, on account of supplies furnished for the use of such boat or vessel, on account of work done or services rendered on board of such boat or vessel, or on account of labor done, or material furnished by mechanics, tradesmen or others in and for building, repairing, fitting out, furnishing or equipping such boat or vessel.”
The plaintiffs in error were merchants of Milwaukee, where the schooner was refitted, and furnished it with sails, timber, etc., and also paid money to the hands for their work on it, to recover for which, resort was had to the provisions of the statute just recited.
The district court, among other things, charged the jury : “That the plaintiffs were entitled to recover only for the articles which were actually furnished the vessel by them, and that they were not entitled to recover for the sums paid the hands who worked on the vessel.” The objections taken to the balance of the charge are now abandoned, and only the above is insisted on as error.
The statute we conceive to be very plain, and by its provisions, those who furnish supplies for, and those who do work or render services on board of the boat or vessel, or those who labor on and furnish materials for building, fitting out, etc., acquire a lien on the boat or vessel as a security for payment of their several claims. The law gives the lien to such persons, and the law being an innovation upon the common law, we are required to construe it strictly. That the hands who worked on the vessel acquired the lien, there can be no question; but the law being an innovation and special in its provisions, and giving no right to transfer the lien, we conceive, that for the labor done, the hands, and they only, could have taken advantage of its provisions. To extend the lien by transfer to others, would be a material, and therefore unwarranted enlargement of the statute. The payment to the hands in this case was made by the plaintiffs in error, on orders given by the owners of the schooner who *566conducted its repairs. Those payments extinguished the lien which the hands had upon the vessel, and created a debt between .the owners, who drew the drafts, and the plaintiffs in error. Between the debt thus created and the vessel, we see no connection, and are of opinion that the district court committed no error in the charge to the jury, and therefore affirm its decision, with costs.